Citation Nr: 1243014	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-40 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran originally requested that he be afforded a Travel Board hearing with his substantive appeal in September 2010.  The Veteran withdrew his request for the hearing in September 2011.

The Veteran perfected a separate appeal for his sleep apnea issue in January 2012.  At that time he requested that he be afforded a video conference hearing.  The Veteran was scheduled for the requested hearing in April 2012.  Notice of the hearing date was provided in February 2012.  The Veteran failed to appear for the hearing.  He has not contacted the Board to provide good cause for his failure to report and has not asked that the hearing be rescheduled.  Accordingly, the Board finds that the request for a Board hearing is withdrawn.  




FINDINGS OF FACT

1.  The Veteran served on active duty from November 1964 to November 1966.  He had service in Korea from July 1965 to May 1966.   He did not serve in Vietnam.  

2.  The Veteran did not have service in Korea during the required period for consideration of presumptive service connection for any disability due to herbicide exposure.

3.  The Veteran's diabetes mellitus, type II, and peripheral neuropathy of the right and left upper extremities as well as the right and left lower extremities, and sleep apnea were first manifested many years after service and are not shown to be related to his military service.  

4.  There is no evidence of a current eye disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active service nor may it be presumed to have been incurred in or caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 

2.  The Veteran does not have peripheral neuropathy of the upper and lower extremities that is the result of disease or injury incurred in or aggravated during active service nor may it be presumed to have been incurred in or caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2012).  

3.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  The Veteran does not have an eye disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for benefits was received in May 2009.  The RO wrote to him in June 2009.  He was provided with specific notice on how to substantiate his claim for service connection for a disability.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter also included notice on how VA disability ratings and effective dates are determined.  See Dingess, supra.

The Veteran responded to the letter in June 2009.  He provided a copy of his DD 214 and stated that he had no additional evidence/information to submit in support of his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He identified pertinent private and VA treatment records that were obtained in the development of his claim.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's STRs were obtained and associated with the claims folder.  The RO confirmed that the Veteran did not serve in Korea during the required period of time to establish a presumption of herbicide exposure.  The Veteran identified several sources of private treatment as well as treatment by VA.  The private records were obtained and associated with the claims folder.  VA records of the Veteran's treatment were also obtained.  He was scheduled to testify at a video conference hearing but failed to appear without good cause.

The Board has considered whether a VA examination for the Veteran's claimed issues was required in this case under the duty-to-assist provisions codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to be consider whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the veteran's military service but there is not sufficient medical evidence to make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  The Veteran's STRs are negative for any of the claimed disabilities, either by complaint or diagnosis.  The first medical evidence of diabetes mellitus, peripheral neuropathy and sleep apnea is more than 25 years after service.  In his claim form, the Veteran himself placed the date of onset of the diabetes, the neuropathy and the claimed eyesight disorder as being in December 1989, and placed the date of onset of the sleep apnea as being in June 2006.  Thus, he has not provided any history of continuity of symptomatology since separation from service.  Further, none of the medical evidence of record has related any currently diagnosed disability to the Veteran's military service.  In addition, there is no medical evidence of a current eye disability.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some causal connection between his disability and his military service).

The Board finds that VA has satisfied its duty to notify and assist. The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including diabetes mellitus and organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Alternatively, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West Supp. 2012) and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, inter alia, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id.  The list of diseases also includes acute and subacute peripheral neuropathy.  However, such disease must become manifest to a compensable level or more within a year after the last date the claimant was exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii); 38 C.F.R. § 3.309(e).

The applicable law and regulations has provides for presumptive service connection for these disorders as a result of Agent Orange exposure.  Previously, this related only to Veteran's with service in the Republic of Vietnam within a specified period.  However, VA also extended the presumption to certain Veteran's with service in Korea near the Demilitarized Zone (DMZ) with particular units and within a specified period.  VA relied on provisions of its Adjudication Procedures Manual, M21-1MR, for instructions on the dates for service and units involved.  The period of time for service in Korea was from April 1968 to July 1969.

However, VA amended its regulations to include the presumption of herbicide exposure to Veterans who served in Korea  , effective from February 24, 2011.  See 76 Fed. Reg. 4245-4250 (Jan. 25. 2011).  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that identified the period of service as between April 1, 1968, and August 31, 1971.  Such service had to be in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period.  

If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection). 

The Veteran served on active duty from November 1964 to November 1966.  He submitted his initial claim for VA disability compensation benefits in May 2009.  He alleged that he developed diabetes mellitus as a result of herbicide exposure during his service in Korea.  He has also alleged that the peripheral neuropathy in his four extremities and declining eyesight is related to his diabetes mellitus.

The Board notes that the evidence of record shows that the Veteran did serve in Korea from July 1965 to May 1966.  However, this period of service in Korea is not within the required timeframe to allow for consideration of presumptive exposure or presumptive service connection.  Accordingly, the Veteran's claims may only be considered on the basis of direct service connection or possible secondary service connection in regard to the issues alleged as related to the Veteran's diabetes.

The Veteran's service treatment records (STRs) are negative for evidence for any of the claimed disabilities.  The Veteran's January 1964 pre-induction physical, November 1964 induction physical, and September 1966 separation physical are all negative for evidence of diabetes, peripheral neuropathy, sleep apnea or any type of eye disorder.  At the time of his separation physical the Veteran's visual acuity for distant vision was 20/20 in the right eye and 20/20-1 in the left eye.  His near vision was J-1 in each eye.  He did not report any type of eye trouble on his medical history form.  

The Veteran identified several sources of private treatment that had records pertinent to his claim.  Records from C. A. Davis, M.D., for the period from March 2008 to August 2009, show that the Veteran was initially seen for care in March 2008.  He was noted to have received treatment from VA.  The records document ongoing care for the Veteran's diabetes and peripheral neuropathy.  The clinical entries documented the residuals associated with the Veteran's diabetes, which included his peripheral neuropathy and monitoring of his feet.  Vision was noted on several of the entries as negative for any problems.  No eye disorder/disability was identified in any of the entries.

The records from Dr. Davis also included diabetic education that was provided at Nacogdoches Regional Medical Center in 2009.  The education entries did not address any specific disability issues.  

The Veteran identified one eye care provider, M. R. Lanier, O.D., who saw the Veteran in August 2002, several years prior to the current claim.  The record from that visit reflected that the Veteran was seen for a change in his prescription and that he wanted contact lenses.  Although the Veteran was noted to have diabetes, there was no specific eye disorder identified outside of the refraction.

The final source of private records was from Sowell Podiatry.  The Veteran was seen from February 2007 to July 2009 with monitoring of his feet noted in the several entries.  There was no reference to the Veteran's diabetes being related to his military service.  

The Veteran's claim was denied in October 2009.  The RO had researched the Veteran's service dates and time of his assignment in Korea to determine that he did not qualify for presumptive service connection.  The rating decision noted that the Veteran's STRs were negative for evidence of diabetes mellitus, peripheral neuropathy, sleep apnea or any eye disorder.  The later added private medical evidence did not relate any of the claimed disabilities to his military service.  

The Veteran submitted his notice of disagreement (NOD), for all issues except sleep apnea, in February 2010.  The Veteran said he felt he deserved some compensation or assistance to help in covering the cost of his medical care.  He also argued that he did not have the claimed disabilities before service and did not think VA could rightly determine that the claimed disabilities were not related to his military service.

The Veteran perfected his appeal as to all issues, except for sleep apnea, in September 2010.  He also submitted his NOD for the denial of service connection for sleep apnea at that time.  The Veteran maintained that he was exposed to Agent Orange while in Korea.

As reported by Dr. Davis, and by the Veteran, he was treated at VA.  The VA records were obtained after the initial denial of service connection.  Records in Virtual VA reflect that the Veteran sought treatment from VA in September 2002.  The entry from that time noted he had been receiving treatment elsewhere but the medications were expensive and he wanted to obtain his treatment from VA.  The assessment at that time was diabetes mellitus, diagnosed several years earlier, as well as complaints of peripheral neuropathy.  Nerve Conduction Velocity (NCV) testing in 2002 confirmed the diagnosis of peripheral neuropathy.  The VA records also show that the Veteran was diagnosed with sleep apnea in 2004.  He received treatment for that condition, as well as his diabetes and peripheral neuropathy throughout the remainder of the entries dated into July 2011.  There is no evidence in the VA treatment records to show the Veteran's diabetes mellitus, peripheral neuropathy, or sleep apnea is related to his military service.

The VA records also note that the Veteran saw a local doctor for his eyes.  No specific eye disorder was identified in the records.  There was a question of a cataract in an entry from September 2009; however, the entry noted that this was reported by the Veteran based on a private examination from June 2009.  The Veteran did not identify any other source of treatment for his eyes other than the one instance from Dr. Lanier.  He also did not provide any records of such treatment.  

The RO re-adjudicated the Veteran's claim in December 2011.  He was issued a supplemental statement of the case (SSOC) that addressed all issues other than sleep apnea and a SOC that continued the denial of service connection for sleep apnea.  

The evidence shows that the claimed disabilities were not present in service.  Further, the evidence shows that neither diabetes mellitus nor peripheral neuropathy was demonstrated within one year after service.  The evidence does not show a continuity of symptomatology.  And lastly, there is no medical evidence that links the years-later development of diabetes mellitus, peripheral neuropathy and sleep apnea to the Veteran's military service.  

The Board notes that lay evidence in the form of statements is competent evidence to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient to establish diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377, n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

In this case, the Veteran is not competent to relate the etiology of his diabetes mellitus, peripheral neuropathy or sleep apnea to his military service.  There is no medical evidence of a chronic disease in service.  There is no probative evidence of a chronicity of symptoms in service.  The medical records document the onset of the disorders many years after service.  The VA and private treatment records provide no nexus to service.  Thus, service connection for diabetes mellitus, peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, left lower extremity and sleep apnea is denied.

The evidence of record has not established the existence of a current eye disability.  The only evidence cited by the Veteran related to refractive error.  This is not a disability for VA purposes.  38 C.F.R. § 3.303(c) (2012).  The VA records as well as records from Dr. Davis did not identify a separate eye disability.  Thus service connection is denied.  See Rabideau; Brammer, supra.  

Service connection for peripheral neuropathy of the four extremities or an eye disorder cannot be established on a secondary basis.  38 C.F.R. § 3.310 (2012).  The Veteran has not been granted service connection for his diabetes mellitus.  Accordingly, secondary service connection for any other disability, claimed as secondary to his diabetes mellitus, cannot be service connected.  

Finally, as noted, VA established a regulation in regard to presumptive exposure to herbicides in Korea during the pendency of the Veteran's claim.  The regulation was promulgated after the initial rating decision.  It does not appear the RO specifically applied the regulation in the later adjudication of December 2011.  However, even if the Board were to consider the regulation in this case, the Veteran would not prejudiced by this in that he could not establish service in Korea during the required period of time either under the prior Adjudication Manual provision or the later regulatory provision.  His service in Korea pre-dated the required period.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for any of the claimed issues.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for an eye disorder is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


